Title: To John Adams from Stephen Codman, 8 February 1783
From: Codman, Stephen
To: Adams, John


Sir:
Bilbao February 8th. 1783

I take the liberty to acquaint your Excellency of my arrival in this place the 15th Ulto. from Havana, in the Ship, Commerce, belonging to Mess Codman & Smith of Boston.— The very unexpected peace which has taken place, will very much injure our Voige, our Cargo of Sugars Still Remaining unsold, and no offers at present made.— I am notwithstanding getting the Ship ready for sea, and shall be able to dispatch her in all this Mo., and as I expect she will arrive in the American Seas before hostilities will cease I have to request of your Excellency, to procure (if possible) of the English Commissioner at Paris, a passport for my Ship against any English Cruizer, and to put her upon the footing of a peaceable Vessell.— The Ship is called the Commerce, is abt: 200 Tons, navigated by abt: 30 men, did mount 14. 6lb. Cannon (but if we procure this passport shall not mount them) the Captains name Ignatius Webber, her Cargo will consist principally of Brandy & Cordage, she will proceed from hence direcly for Portsmouth in the State of New Hampshire— Your Excellency will please to excuse my freedom in this Request. I was induced to make it, from a knowledge of your readiness at all times to assist a countryman, and from your connection in Mr Smiths family.— I sailed from Boston last July at which time that family was well, doubtless you have much later accos from thence—should your Excellency have any Commands for Boston, by this Ship you will please to give orders, and they shall with pleasure be executed— As my Ship will be kept waiting for an answer, your Excellency will please to forward this matter (if to be obtained,) by the first post,— after the dispatch of the Ship, I intend to take a tour thro’ France in my way to England and will do myself the honour of waiting upon your Excellency.— I congratulate your Excellency upon the peace, (which as I [am in]formed) is so honourable for our Country—
I have the honour to be / with Respect & Esteem / Your Excellencys / Most Obedient Servant
Stephen Codman
